Case: 22-1310    Document: 57    Page: 1   Filed: 09/09/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 IN RE: JASON SMITH,
                         Appellant
                  ______________________

                        2022-1310
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. 14/786,244.
                   ______________________

                Decided: September 9, 2022
                  ______________________

    JAMES A. MITCHELL, Mitchell Intellectual Property
 Law, Ada, MI, for appellant.

    SARAH E. CRAVEN, Office of the Solicitor, United States
 Patent and Trademark Office, Alexandria, VA, for appellee
 Katherine K. Vidal. Also represented by MAI-TRANG DUC
 DANG, THOMAS W. KRAUSE, AMY J. NELSON, FARHEENA
 YASMEEN RASHEED.
                 ______________________

     Before LOURIE, DYK, and HUGHES, Circuit Judges.
 PER CURIAM
     The Patent and Trademark Office rejected claims 1–13
 and 15–36 of Jason Smith’s patent application as patent
 ineligible under 35 U.S.C. § 101. The Patent Trial and
Case: 22-1310    Document: 57     Page: 2    Filed: 09/09/2022




 2                                               IN RE: SMITH




 Appeal Board (“Board”) affirmed. Mr. Smith appeals. We
 affirm.
                        BACKGROUND
     Mr. Smith’s patent application number 14/786,244 re-
 lates to software for asset acquisition and management.
 U.S. Pat. App. Pub. 2016/0063403 at 1. Claim 1, a repre-
 sentative claim, is reproduced below:
     A method for facilitating asset acquisition, asset
     management and asset maintenance whereby cus-
     tomers can purchase from multiple vendors com-
     prising:
     providing to vendor and customer users access to
     consortium management software;
     providing and maintaining in said consortium
     management software relational data base tables
     which are linked together, including a vendor/cus-
     tomer database table, whereby vendor users and
     customer users can enter their identifying and per-
     sonal data, and a searchable product catalogue da-
     tabase table;
     providing in said searchable product catalogue da-
     tabase for receipt from vendor users, product, prod-
     uct pricing and product maintenance data;
     providing an inventory database table and a cus-
     tomer asset management database table;
     providing customer users access to said searchable
     product catalogue database, whereby a customer
     searches the catalogue data base and purchases
     from any vendor user product selected from said
     product catalogue database;
     providing for association of any said user's identi-
     fying data with information in any database table,
     which information is pertinent only to a particular
Case: 22-1310     Document: 57      Page: 3     Filed: 09/09/2022




 IN RE: SMITH                                                  3



     said identified user with said users identifying
     data;
     [and] linking the purchasing customer's identifying
     information from the customer/vendor database ta-
     ble, and the product, product pricing and product
     maintenance data for the selected product or prod-
     ucts, to one or both of said inventory database table
     and/or said customer asset management data base
     table, such that the customer can retrieve, use and
     manipulate the product, product pricing and prod-
     uct maintenance data in connection with the man-
     agement of the assets purchased.
 Id. at 5.
     Mr. Smith filed the application at issue, which claims
 priority from an earlier provisional application, on October
 22, 2015. The examiner issued a final office action reject-
 ing the application on March 7, 2019. Mr. Smith appealed
 this rejection to the Board. The Board affirmed the exam-
 iner’s rejection, finding that claim 1 recited “collection, dis-
 play, and manipulation of data” and was thus directed to
 an abstract idea, and that it contained no inventive concept
 that would make it patent eligible. Ex parte Smith, No.
 2020-004436, at 10, 17 (P.T.A.B. July 1, 2021). With re-
 spect to the dependent claims, the Board determined that
 Mr. Smith’s arguments were simply restatements of the de-
 pendent claims’ limitations and lacked “sufficient particu-
 larity” to “explain adequately how the limitations of the
 dependent claims integrate the abstract idea into a practi-
 cal application or recite an inventive concept.” Id. at 18.
 Mr. Smith appeals to this court. We have jurisdiction un-
 der 28 U.S.C. § 1295(a)(4)(A).
                          DISCUSSION
    We review the Board’s legal determination de novo and
 underlying factual findings for substantial evidence.
 Google LLC v. IPA Techs. Inc., 34 F.4th 1081, 1085 (Fed.
Case: 22-1310     Document: 57     Page: 4    Filed: 09/09/2022




 4                                                IN RE: SMITH




 Cir. 2022). “Eligibility under 35 U.S.C. § 101 is a question
 of law, based on underlying facts.” SAP Am., Inc. v. In-
 vestPic, LLC, 898 F.3d 1161, 1166 (Fed. Cir. 2018).
      The Supreme Court has set out a two-step framework
 for courts analyzing patent eligibility. Alice Corp. Pty. Ltd.
 v. CLS Bank Int’l, 573 U.S. 208, 217 (2014). “First, we de-
 termine whether the claims at issue are directed to . . . pa-
 tent-ineligible concepts” such as “laws of nature, natural
 phenomena, and abstract ideas.” Id. If so, we examine the
 elements of each claim, considered both individually and as
 an ordered combination, for an “inventive concept” suffi-
 cient to transform the nature of the claim into a patent-
 eligible application. Id at 217-18.
     The Board analyzed claim 1 under the two-step Alice
 inquiry and determined it was ineligible under § 101. At
 step one, the Board determined that “[e]ach of the . . . steps
 [in the claim] relate to storing vendor/customer infor-
 mation, product information, and asset management infor-
 mation, associating the various items of information with
 other items of information, and enabling the retrieval of
 any information and any of its associated information.” Ex
 parte Smith, No. 2020-004436, at 8 (P.T.A.B. July 1, 2021).
 It further found that “[s]uch data organization is akin to
 collecting data, analyzing the data (e.g., associating and/or
 linking certain data), and displaying results (e.g., the re-
 quested data and any linked or associated data),” which
 this court in earlier similar cases has found patent ineligi-
 ble at step one of Alice. Id. The Board thus concluded that
 claim 1 is directed to abstract ideas. Id. at 9. At step two,
 the Board determined that “to the extent claim 1 includes
 additional elements, any such additional elements include
 only conventional computer components” and that these el-
 ements, “when considered individually and as an ordered
 combination, are well-understood, routine, conventional
 activity in the field and are not specified beyond a high
 level of generality.” Id. at 17. The Board concluded that
Case: 22-1310     Document: 57     Page: 5    Filed: 09/09/2022




 IN RE: SMITH                                                5



 there was no inventive concept that would render claim 1
 patent eligible. Id.
     We see no error in the Board’s analysis. As for step one
 of Alice, claim 1 recites methods for collecting data (e.g.,
 customers “enter their identifying and personal data” and
 vendors enter “product, product pricing and maintenance
 data”), analyzing data (e.g., “providing for association of
 any said user’s identifying data with information in any
 database table” and “linking the purchasing customer’s
 identifying information . . . and the data for the selected
 product or products”), and displaying the results (e.g.,
 “providing customer users access to said searchable prod-
 uct catalogue database” to purchase products and allowing
 “the customer [to] retrieve, use and manipulate the prod-
 uct, product pricing and product maintenance data in con-
 nection with the management of the assets purchased”).
     Our court has held that claims that “are directed to col-
 lection of information, comprehending the meaning of that
 collected information, and indication of the results, all on a
 generic computer network operating in its normal, ex-
 pected manner” are claims to abstract ideas. In re Killian,
 No. 21-2113, 2022 WL 3589496 at *4 (Fed. Cir. Aug. 23,
 2022); see also Elec. Power Group, LLC v. Alstom S.A., 830
 F.3d 1350, 1353–54 (Fed. Cir. 2016); Intellectual Ventures
 I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed.
 Cir. 2017); In re TLI Commc’ns LLC Patent Litig., 823 F.3d
 607, 613 (Fed. Cir. 2016).
     Regarding Alice step two, nothing in the claim recites
 an inventive concept to transform the abstract idea into a
 patent-eligible application. The claim recites generic com-
 puter functions, which the specification describes are car-
 ried out by conventional computer components and can be
 implemented using existing technologies. See U.S. Pat.
 App. Pub. 2016/0063403 at 1 (“[T]he consortium manage-
 ment software is written in an entry related database such
 as ERD and converted to MySQL and PHP.”). There is no
Case: 22-1310      Document: 57      Page: 6     Filed: 09/09/2022




 6                                                    IN RE: SMITH




 argument here that the claims are directed to an “improve-
 ment in the functioning of a computer” or other technology
 rather than merely invoking computers as a tool to perform
 data manipulation. In re Killian, 2022 WL 3589496 at *4;
 see also Enfish, LLC v. Microsoft Corp., 822 F.3d 1327,
 1336 (Fed. Cir. 2016).
      Mr. Smith argues without citation that “the first step
 in analyzing a claim to a new process or an improvement
 thereof must be to determine whether it is useful” and that
 “[i]f it is useful, it is by law patent eligible.” Appellant’s Br.
 22 (quotations omitted). But utility is not the test for pa-
 tent eligibility under the Supreme Court’s cases, e.g., Ass’n
 for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S.
 576, 591 (2013) (holding isolation of “important and useful
 gene . . . not an act of invention”), and Mr. Smith’s argu-
 ment is inconsistent with the framework set out in Alice.
     Mr. Smith also argues that the Board failed to consider
 the claims as a whole, but the Board explicitly did so and
 determined that “even the combination of various tables of
 data . . . solely relates to the storage, organization, and dis-
 play (e.g., retrieval) of data, which has consistently been
 held . . . to constitute an abstract idea.” Ex parte Smith,
 No. 2020-004436, at 3 (P.T.A.B. July 1, 2021) (internal quo-
 tations omitted). We have considered Mr. Smith’s remain-
 ing arguments and find them unpersuasive.
                          CONCLUSION
     The decision of the Board is affirmed.
                          AFFIRMED